DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the crush ribs of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings are also objected to because “C” in Figures 1a, 2a, 3, 4a, 4b, 5a, 5b, 6, 7b and 9 do not appear to show a center axis of the switch. Also, Figs. 2a, 2b, 7a and 7b should not share reference “2”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claim 5 is objected to because it is unclear how the gasket is configured to be arranged between the opening.  For the purposes of examination, this limitation has been interpreted as “a compressive gasket configured to be arranged in the opening”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 17, 18, 23-27 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ely [US 9,529,391].
In regard to claim 17, Ely discloses [in Fig. 2a] an electronic device comprising: a housing [210] having an external surface and an internal surface, the external surface and the internal surface being connected by a through-going opening [opening in 210]; and a button assembly, the button assembly comprising: a switch [240b] inserted into the through-going opening in a direction from the external surface; a connector [240] interlocked with the switch such that the button assembly is secured to the housing; and a push button [220] connected to the switch; wherein the switch comprises a connection [230] extending along a center axis of the switch, the connection receiving at least a part of the connector.  
In regard to claim 18, Ely discloses [in Fig. 2a] the electronic device of claim 17, wherein the connection comprises at least one slot [slot that receives 250].  
In regard to claim 23, Ely discloses [in Fig. a2] the electronic device of claim 17, wherein the switch further comprises a sealing gasket [260] at least partially covering a circumference of the switch.  
In regard to claim 24, Ely discloses [in Fig. 2a] the electronic device of claim 17, wherein the connector further comprises a stopper [pointed to at 240 on left and right] that prevents the button assembly from exiting the opening in a direction towards external surface.  
In regard to claim 25, Ely discloses [in Fig. 2a] the electronic device of claim 17,
wherein the connector is arranged outside of the opening, in abutment with the internal surface.  

In regard to claim 27, Ely discloses [in Fig. 2a] the button assembly of claim 26, wherein the connection comprises at least one slot [slot that receives 250].  
In regard to claim 31, Ely discloses [in Fig. 2a] the button assembly of claim 26, wherein the connector further comprises a stopper [pointed to at 240 on the left and right] preventing the button assembly from exiting the opening.  
In regard to claim 32, Ely discloses [in Fig. 2a] the button assembly of claim 26, further comprising a compressive means gasket [260] configured to be arranged in the opening.  
In regard to claim 33, Ely discloses [in Fig. 2a] a method of providing an electronic device with a button assembly, the electronic device comprising a housing [210] having an external surface and an internal surface, the external surface and the internal surface connected by a through-going opening [opening in 210], the button assembly comprising a push-button [220], a switch [240b] and a connector [240], the switch comprising a connection [230] extending along a center axis of the switch, the connection receiving at least a part of the connector; the method comprising a) connecting the push-button to the switch, b) inserting the switch into the opening, in a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ely [US 9,529,391] Ely discloses [in Fig. 2a] the electronic device of claim 17, further comprising a crush rib [rib on 240b that is contacted by 220c] protruding from a circumference of the switch.  Ely does not disclose a plurality of crushing ribs.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide a plurality of crushing ribs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ

Allowable Subject Matter
Claims 19-21, 28-30, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regard to claim 21, in combination with other limitations, the connection comprising at least one pin protruding in the direction of the center axis, the at least one pin comprising an end section having an increased cross-section, and the connector further comprising at least one partially open-ended slit,7U.S. Patent Application Serial No. 16/496,976Attorney Docket No. 13210031US Second Preliminary Amendmentwherein the at least one slit interlocking releasably with the pin end section in a direction which is perpendicular to the center axis, and the at least one slit interlocking unreleasably with the pin in the direction of the center axis is neither disclosed nor suggested by the prior art. 
In regard to claim 30, in combination with other limitations, the connector further comprising at least one partially open-ended slit, the connection further comprising at least one pin protruding in the direction of the center axis, the at least one pin comprising an end section having an increased cross-section, and the at least one slit is configured to interlock releasably with the pin end section in a direction which is perpendicular to the center axis, and the at least one slit is configured to interlock unreleasably with the pin in the direction of the center axis is neither disclosed nor suggested by the prior art.
In regard to claim 34, in combination with other limitations, connecting the connector to the switch such that the switch cannot be removed from the opening further comprises: inserting the connector into a slot extending within the switch, in a 
In regard to claim 35, in combination with other limitations the connector further comprising at least one partially open-ended slit, the connection further comprising at least one pin protruding in the direction of the center axis, the at least one pin comprising an end section having an increased cross-section, and wherein connecting the connector to the switch such that the switch cannot be removed from the opening further comprises: interlocking the at least one partially open-ended slit and at least one pin, in a direction which is perpendicular to said opening, wherein the at least one slit being configured to interlock releasably with the pin end section in a direction which is perpendicular to the center axis, and the at least one slit being configured to interlock unreleasably with the pin in the direction of the center axis is neither disclosed nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ely [US 10,078,350] and Heiskanen et al. [US 2020/0243276] disclose similar electronic devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833